PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/131,931
Filing Date: 14 Sep 2018
Appellant(s): Wu et al.



__________________
Rebecca A. Smirk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/24/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Every ground of rejection set forth in the Office action dated 11/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Appellant has argued that claims 1, 5-14, and 18-20 are not rendered unpatentable based on Wang et al. (U.S. 2017/0040164 A1; “Wang”) in view of Kim et al. (U.S. 2001/0006835 A1; “Kim”).  Specifically, Appellant has argued the following:
a) For at least claims 1, 14, and 20, Wang does not teach the limitation of exposing the substrate to an organometallic precursor comprising “greater than 95% tri-tertbutylaluminum (TTBA) and less than 5% of one or more of bis(2-methyl-2-propanyl)-(2-methyl-1-propanyl)aluminum), (2-methyl-2-propanyl)bis(2-methyl-1-propanyl)aluminum), and tris(2-methyl-1-propanyl)aluminum)”;

c) For at least claims 1, 14, and 20, one of ordinary skill in the art would not have been motivated to modify Wang with Kim because they are related to forming different material films. 

Regarding (a), Appellant admits Wang discloses TTBA as a possible precursor but argues Wang does not recognize that TTBA is unstable and isomerizes so does not disclose the organometallic precursor comprises greater than 95% tri-tertbutylaluminum (TTBA) and less than 5% of one or more of bis(2-methyl-2-propanyl)-(2-methyl-1-propanyl)aluminum), (2-methyl-2-propanyl)bis(2-methyl-1-propanyl)aluminum), and tris(2-methyl-1-propanyl)aluminum) (hereinafter “Group 1”).  
This is not persuasive because Wang discloses an organometallic precursor comprising TTBA ([0114]).  Since there are no additional disclosed co-precursors ([0114]), the organometallic precursor is interpreted as comprising 100% TTBA.  Examiner notes that “less than 5%” of the one or more elements of Group 1 includes the possibility of 0% of one or more elements of Group 1.   The claim does not in fact require there be any of Group 1.

Regarding (b), Appellant argues Wang does not disclose the limitation of exposing the substrate to an organometallic precursor “in the absence of TMA” because Wang teaches embodiments using TMA.  
require the use of TMA and additionally, teaches the use of alternate precursors such as TTBA ([0114]; “In some embodiments the first precursor is triertbutylaluminum (TTBA).  As mentioned above, in some embodiments, the first precursor is trimethylaluminum (TMA)”.).  
Appellant argues in Wang TMA is the preferred first precursor since it is used in Examples 1-4 of the disclosure and thus teaches away from the claimed limitation of exposing the substrate to an organometallic precursor “in the absence of TMA”.  This is not persuasive because patents are relevant as prior art for all they contain and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (See MPEP 2123; “Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...In re Fulton, 391 F.3d 1195,1201,73 USPQ2d 1141,1146 (Fed. Cir. 2004)”).  Thus, Wang’s disclosure of an organometallic precursor comprising TMA in some embodiments does not teach away from the organometallic precursor comprising non-TMA materials such as TTBA in the absence of TMA in other embodiments. 

Regarding (c), Appellant argues that one of ordinary skill in the art would not have combined the references of Wang in view of Kim because they are directed toward making different material films (Remarks, pp 7-9). 
This is not persuasive because both Wang and Kim are directed towards making aluminum-containing films in cyclical deposition processes in the semiconductor device manufacturing art (Wang: [0025], [0004]; Kim: [0016], [0012]). 
Wang’s disclosure is related to cyclical deposition process forming an aluminum containing film (AIN) using an aluminum precursor ([0025], [0063], [0114]). Wang does not disclose exposing the substrate to an oxidant. However, Kim discloses exposing a substrate in a cyclical deposition process to an oxidant ([0016]). This forms a metal (aluminum) oxide film which has the advantage of superior mechanical properties. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Wang with exposing the substrate to an oxidant, as taught by Kim, so as to form a more robust film.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        

Conferees:
/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812    
                                                                                                                                                                                                    /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.